Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Arguments
Applicant's arguments with respect to claims 1, 12-14, and 17 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; new prior art is provided below.
Creamer teaches that a user is prompted to speak by using the translated message itself displayed either in a first or second language. In other words the user can not respond if he cannot understand the language OR if he does not visually see the language displayed. Embodiments in Creamer cover both ASR as well as ASR back to speech translated. In the context of the claims and present invention the display of a translated or original language is necessary in a chat interface with ASR for the user to know that another user has spoken, in which case the receiving user can respond.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	NOTE: The claims are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim limitations, specifically claim 1 in question recite:
“a speech translation device…”. 
	The device has the structure of speech translation 
“a speech detector…”. 
	The detector has the structure of speech 
“a display…”. 
	A display is in itself structure

Such claims are believed to not exhibit:
1) a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function, and
2) “means” or “step”, and 2) usage of the word “means” or “step”.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 9, 12-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creamer, Thomas E. et al.	US 20040267527 A1 (hereinafter Creamer).
Re claims 1, 12, and 13, Creamer teaches
 [Claim 1] A speech translation device for conversation between a first speaker and a second speaker, the first speaker making an utterance 5in a first language, the second speaker making an utterance in a second language different from the first language, the speech translation device comprising: (voice to text to voice between users translated, one users sees English the other French for example0027-0029 with fig. 4-5)
a speech detector that detects, from sounds that are input to an audio input unit, a speech segment in which the first speaker or 10the second speaker has made an utterance; (microphone, voice to text to voice between users translated, one users sees English the other French for example0027-0029 with fig. 4-5)
a display that, after speech recognition is performed on the utterance in the speech segment detected by the speech detector, displays a translation result obtained by translating the utterance from the first language to the second language or a translation result 15obtained by translating the utterance from the second language to the first language; and (translating incoming message to the users preferred settings, voice to text to voice between users translated, one users sees English the other French for example0027-0029 with fig. 4-5)
circuit that outputs, in the second language via the display, a message prompting the second speaker to make an utterance after the translation result obtained by translating the utterance from the first language to the second language has been displayed on the display, or outputs, in the first language via the display, a message prompting the first speaker to make an utterance after the translation result obtained by translating the utterance from the second language to the first language has been displayed on the display. (user 1 message is a prompt for user 2 e.g. “what’s up?”, incoming message to the users preferred settings, voice to text to voice between users translated, one users sees English the other French for example0027-0029 with fig. 4-5… a user is prompted to speak by using the translated message itself displayed either in a first or second language. In other words the user can not respond if he cannot understand the language OR if he does not visually see the language displayed. Embodiments in Creamer cover both ASR as well as ASR back to speech translated. In the context of the claims and present invention the display of a translated or original language is necessary in a chat interface with ASR for the user to know that another user has spoken, in which case the receiving user can respond.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Creamer to incorporate the text to speech for translation in conjunction with embodiments for alternative slang + translation thereof.

Re claim 2, Creamer teaches
(preferential = continually meaning that either user can respond at any time… translating incoming message to the users preferred settings, voice to text to voice between users translated, one users sees English the other French for example0027-0029 with fig. 4-5)

Re claim 3, Creamer teaches
 [Claim 3] The speech translation device according to claim 1, further comprising: 
the audio input unit to which a voice of the utterance made by - 54 -the first speaker or the second speaker in the conversation is input; (microphone… translating incoming message to the users preferred settings, voice to text to voice between users translated, one users sees English the other French for example0027-0029 with fig. 4-5)
a speech recognizer that performs speech recognition on the utterance in the speech segment detected by the speech detector, to convert the utterance into text;  (ASR… translating incoming message to the users preferred settings, voice to text to voice between users translated, one users sees English the other French for example0027-0029 with fig. 4-5)
5a translator that translates the text into which the utterance has been converted by the speech recognizer, from the first language to the second language or from the second language to the first language; and ( translating incoming message to the users preferred settings, voice to text to voice between users translated, one users sees English the other French for example0027-0029 with fig. 4-5)
an audio output unit that outputs by voice a result of the 10translation made by the translator. (a speaker such as a device to output sound or in this case synthesized voice translated… translating incoming message to the users preferred settings, voice to text to voice between users translated, one users sees English the other French for example0027-0029 with fig. 4-5)

Re claim 9, Creamer teaches
 [Claim 9] The speech translation device according to claim 1, wherein the utterance instructor: 
outputs, in the first language via the display, the 25message prompting the first speaker to make an utterance when the speech translation device is activated; and (user 1 message is a prompt for user 2 e.g. “what’s up?”, incoming message to the users preferred settings, voice to text to voice between users translated, one users sees English the other French for example0027-0029 with fig. 4-5)
outputs, in the second language via the display, the message prompting the second speaker to make an utterance after the utterance made by the first speaker is translated from the first 30language to the second language and a result of the translation is displayed on the display. (the reverse occurs user 2 message is a prompt for user 1 e.g. “Bonjour (translated back?” or any engaging questions, incoming message to the users preferred settings, voice to text to voice between users translated, one users sees English the other French for example0027-0029 with fig. 4-5)

Re claims 14 and 17, Creamer teaches
14. (New) A speech translation device for conversation between a first speaker and a second speaker, the first speaker making an utterance in a first language, the second speaker making an utterance in a second language different from the first language, the speech translation device comprising: (voice to text to voice between users translated, one users sees English the other French for example0027-0029 with fig. 4-5)
a speech detector that detects, from sounds that are input to an audio input unit, a speech segment in which the first speaker or the second speaker has made an utterance; (microphone, voice to text to voice between users translated, one users sees English the other French for example0027-0029 with fig. 4-5)
a display that, after speech recognition is performed on the utterance in the speech segment detected by the speech detector, displays a translation result obtained by translating the utterance from the first language to the second language or a translation result obtained by translating the utterance from the second language to the first language; (translating incoming message to the users preferred settings, voice to text to voice between users translated, one users sees English the other French for example0027-0029 with fig. 4-5)
an utterance circuit that outputs, in the second language via the display, a message prompting the second speaker to make an utterance after the first speaker has made an utterance or outputs, in the first language via the display, a message prompting the first speaker to make an utterance after the second speaker has made an (user 1 message is a prompt for user 2 e.g. “what’s up?”, incoming message to the users preferred settings, voice to text to voice between users translated, one users sees English the other French for example0027-0029 with fig. 4-5… a user is prompted to speak by using the translated message itself displayed either in a first or second language. In other words the user can not respond if he cannot understand the language OR if he does not visually see the language displayed. Embodiments in Creamer cover both ASR as well as ASR back to speech translated. In the context of the claims and present invention the display of a translated or original language is necessary in a chat interface with ASR for the user to know that another user has spoken, in which case the receiving user can respond.)
a priority utterance input unit that, when speech recognition is performed on the utterance made by the first speaker or the second speaker, performs again the speech recognition preferentially on the utterance on which the speech recognition has been performed. (preferential = continually meaning that either user can respond at any time… translating incoming message to the users preferred settings, voice to text to voice between users translated, one users sees English the other French for example0027-0029 with fig. 4-5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Creamer to incorporate the text to speech for translation in conjunction with embodiments for alternative slang + translation thereof.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creamer, Thomas E. et al.	US 20040267527 A1 (hereinafter Creamer) in view of Secall; Marc et al.	US 20210235189 A1 (hereinafter Secall)
Re claim 8, Creamer fails to teach 
[Claim 8] 5The speech translation device according to claim 3, wherein the audio input unit comprises a plurality of audio input units, and the speech translation device further comprises: 
(Secall direction and beam forming for multiple units 0005 with fig. 1 and 2c-4 and related paragraphs to figures thereof)
a second beam former that performs signal processing on the voice that is input to at least one of the plurality of audio input 15units, to cause directivity of sound collection to coincide with a sound source direction of the utterance made by the second speaker; and (Secall direction and beam forming for multiple units 0005 with fig. 1 and 2c-4 and related paragraphs to figures thereof)
a sound source direction estimator that estimates a sound source direction by performing signal processing on the voice that is input to the plurality of audio input units. (Secall direction and beam forming for multiple units 0005 with fig. 1 and 2c-4 and related paragraphs to figures thereof)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Creamer to incorporate the above claim limitations as taught by Secall to allow for sourcing the user who is speaking such that translation can take place using noise reduction and volume adjustment based on audio analysis in addition to the ASR usage, thereby improving .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creamer, Thomas E. et al.	US 20040267527 A1 (hereinafter Creamer) in view of Del Pin, Christina A.	US 20050071196 A1	US 20210235189 A1 (hereinafter Del Pin)
Re claim 10, Creamer fails to teach
[Claim 10] The speech translation device according to claim 3, wherein after a start of the translation, the utterance instructor causes - 57 -the audio output unit to output, a specified number of times, a voice message for prompting utterance, and after the audio output unit has output the voice message the specified number of times, the utterance instructor causes the 5display to display a message for prompting utterance. (Del Pin automated prompting after a number of tries from a user are unsuccessful 0049)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Creamer to incorporate the above claim limitations as taught by Del Pin to allow for system help options thereby improving the system of Creamer to account for user difficulties thus enhancing user interfacing.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creamer, Thomas E. et al.	US 20040267527 A1 (hereinafter Creamer) and further in view of Phillips; Michael S. et al.	US 20110055256 A1 (hereinafter Phillips).
Re claim 11, Creamer fails to teach
[Claim 11] The speech translation device according to claim 3, wherein the speech recognizer outputs a result of the speech 10recognition performed on the utterance and a reliability score of the result, and (Phillips scores for ASR results, only the highest most relevant results are kept for display and selection thereof, prompting can take place for disambiguation 0097)
when the reliability score obtained from the speech recognizer is lower than or equal to a threshold, the utterance instructor outputs a message prompting utterance via at least one of the display or the 15audio output unit, without translating the utterance whose reliability score is lower than or equal to the threshold. (Phillips scores for ASR results, only the highest most relevant results are kept for display and selection thereof, prompting can take place for disambiguation 0097 and 0070 translation of input)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Creamer to incorporate the above claim limitations as taught by Phillips to allow for disambiguation and n-best style display for prompting user to make a selection, thereby enhancing user interactions with the system while minimizing erroneous results, thus improving Creamesr translation to account for errors in real time,



Allowable Subject Matter
Claims 4-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 15, 16, 18, and 19 are allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chao-Suren; Chi-Chuen et al.	US 20110134910 A1
	Chat between users, voice to text to voice

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov